Citation Nr: 9927292	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected erythema annulare centrifugum, chronic, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected skin condition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran has a chronic 
skin condition, currently manifested by recurrent episodes of 
hyperpigmented, scaly patches or lesions on his arms and legs 
and in his shoulder and waist areas.  When present, the 
lesions are a source of itching, which is relieved by 
application of a medicated cream.

3.  A skin condition with constant itching or exudation, 
extensive lesions, or marked disfigurement is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected erythema annulare 
centrifugum, chronic, are not met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §  4.118, Part 4, Diagnostic Code (DC) 
7806  (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for a 
skin disorder and has alleged that his disability warrants a 
higher disability rating; recent medical evidence has been 
added to the claims file, which the veteran believes supports 
his contentions.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  Neither the veteran, nor his 
representative, has alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to (DC) in 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Rating Schedule).  It must be noted that the pyramiding of 
various diagnoses of the same disability is prohibited.  
38 C.F.R. § 4.14  (1998).  Where there is a question as to 
which of two evaluations under a specific DC shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

Service connection for the veteran's skin disorder was 
originally granted by the RO, by rating decision dated 
September 1988; a noncompensable disability rating was 
assigned at that time.  The disability rating was increased 
to 10 percent by the RO in an April 1992 hearing officer's 
decision.  In his current claim, submitted in March 1997, the 
veteran contends that a higher rating is warranted.

II.  Evidence

Service medical records show that the veteran was seen with 
complaints of a circular non-pleuritic eruption in the left 
axilla, left and right femoral regions, and the right buttock 
in March 1985.  It was noted that he had participated in 
jungle training exercises in Panama the previous summer and 
noticed an itchy rash the day after returning from that 
training.  Physical examination of the skin revealed several 
slightly raised erythematous lesions with scaling centers on 
the left axilla, smaller lesions on the right axilla, and a 
small lesion on the right femoral, gluteal, and left femoral 
areas.  Pathology tests revealed erythema annulare 
centrifugum.

An April 1985 disability compensation letter from the Puerto 
Rico Army National Guard indicates that the veteran incurred 
insect bites during jungle training from July to August 1984.

A June 1985 Walter Reed Army Medical Center record reflects 
that the veteran received multiple insect bites during jungle 
training in Panama and developed erythematous skin lesions 
after that time.  Skin examination revealed hypopigmented 
areas over the shoulders and trunk that were similar to his 
prior erythema annulare lesions.  No specific diagnosis was 
made.

A June 1986 service medical record indicates that the veteran 
had two small dark flat lesions on the left side of his face 
with no associated ulceration or adenopathy.

Subsequent to service, a March 1987 VA outpatient record 
shows that the veteran was seen for erythematous annulare 
centrifugum.  It was noted that all the lesions had 
disappeared.

An April 1988 VA examination report reiterates the veteran's 
medical history pertaining to his skin condition.  Objective 
examination revealed no erythema, but there were 
hypopigmented areas on the trunk and shoulders.  There was no 
pruritic lesions.  A special dermatological examination 
report reflects the presence of erythematous patches with 
scaliness on the left axilla.  Impression was chronic, 
recurrent erythematous annulare centrifugum.

Color photographs, submitted in October 1991, show a large 
lesion with a scaly center in the area around the veteran's 
left shoulder.

A January 1992 VA infectious diseases examination report 
indicates that the veteran had 2 half-dollar sized 
erythematous plaques with scaling localized in the anterior 
and posterior borders of the left armpit.  There was another 
one on the right antecubital area of approximately the same 
size and another, more severe one, over the left scapula.  
Diagnosis was erythema annulare centrifugum.

Color photographs, submitted in April 1992, show two large, 
reddened lesions along the veteran's left armpit.

Color photographs from March 1993 show that the veteran had 
several lesions on his left armpit, leg, and abdominal areas.

Two lay statements, dated in March 1993, indicate that the 
veteran had been absent from work due to his skin condition 
and that his skin condition had worsened over the years.  One 
statement indicates that his skin spots extended all over his 
body and became lacerations that looked like burns.  The 
veteran also submitted a statement that his skin condition 
affected involved itching that affected his ability to sleep.

VA outpatient records show treatment for a skin condition in 
June 1996 and March 1997.

The veteran submitted color photographs in March 1997, 
showing patches of discoloration and scaliness in his left 
shoulder and abdominal areas.

An April 1997 VA skin examination report reflects that the 
veteran had a 10 year history of skin lesions that appeared 
and resolved spontaneously.  They were itchy.  Objective 
findings revealed erythematous, acneform patches with fine 
scaliness on the right arm, axillae, and lateral back.  
Diagnosis was erythema annulare centrifugum, chronic, with 
recurrent skin lesions of unknown etiology.  There was no 
evidence of associative disorders.

A December 1997 private outpatient record shows that the 
veteran was seen for his skin condition.  There were lesions 
resolving in the left antecubital fossae.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in December 1997.  During the 
hearing, he stated that his skin condition had worsened.  He 
stated that it now involved his arms and legs, as well as his 
armpits and waist.  He stated that the skin lesions start off 
small, but grow, then disappear.  He indicated that the 
lesions usually appear for 3 to 4 weeks, then disappear for a 
week or a month.  He indicated that he itched during the 
night, but that he applied cream during the day which 
relieved the itching.

A December 1997 VA skin examination report reveals that the 
veteran complained of itching associated with his skin 
condition.  Objective findings indicated hyperpigmented 
patches in and around the axillae, and small erythematous 
patches with scaliness on the right buttock.  There was no 
ulceration, exfoliation, or crusting.  There were no systemic 
or nervous manifestations.  Diagnosis was chronic, recurrent 
skin disorder.  The examiner remarked that the veteran had no 
lesions present on examination, but that they may appear at 
any time.

A December 1997 lay statement from the veteran's employer 
indicates that he had been absent from work due to his skin 
condition and that time lost had been deducted from his sick 
leave, vacations, and compensatory time.

A May 1998 VA outpatient record shows that the veteran had 
multiple areas of dyspigmentation with scales and elevated 
borders.  Color photographs show multiple lesions on the 
veteran's armpit, waist, back, thigh, and groin area.

In a February 1999 statement, the veteran indicated that he 
had no additional evidence to present and that he wished for 
his appeal to be sent to the Board.

III.  Analysis

For disabilities involving the skin, other than scars, DCs 
(DC) 7806 through 7819 of the Rating Schedule are used.  The 
veteran's disability is currently rated under DC 7806, 
indicating that it is rated based on eczema.  38 C.F.R. 
§ 4.118, DC 7806  (1998).

DC 7806 provides for a noncompensable rating for skin 
disorders "[w]ith slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area."  A 10 
percent rating is assigned when the disability involves 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  A 30 percent rating is warranted when the 
skin disorder is manifested by "exudation or itching 
constant, extensive lesions, or marked disfigurement."  The 
maximum 50 percent schedular rating applies when there is 
"ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant."  38 C.F.R. § 4.118, DC 7806  (1998).

In making its determination, the Board understands it must 
consider not only the current severity of the veteran's skin 
disorder, but also the medical history of the disorder, 
including the periods when it was most disabling.  Bowers v. 
Brown, 2 Vet. App. 675  (1992); Ardison v. Brown, 2 Vet. App. 
405  (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In this regard, the Board finds that the veteran has 
a chronic, recurrent skin disorder.  Specifically, it 
involves erythematous annulare centrifugum.  Subjectively, it 
is manifested by itching.  Objectively, it is manifested by 
intermittent lesions that are scaling and hyperpigmented.  
These lesions appear and disappear spontaneously, but usually 
last around 3 or 4 weeks and reappear in a week or, 
sometimes, a month.  The lesions historically have appeared 
around the veteran's waist and armpit, but, more recently, 
have also recurred on his arms and legs.

Overall, the Board finds that the veteran's skin disorder 
warrants its current 10 percent disability rating and not an 
increased evaluation to 30 percent.  His service-connected 
skin condition most closely involves eczema of an exposed 
surface or extensive area that causes itching.  These 
manifestations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, DC 7806  (1998).  To warrant a 30 percent rating, 
his skin condition would have to involve exudation or itching 
constant, extensive lesions, or marked disfigurement.  Id.  
The Board does not find these manifestations represented in 
the medical evidence of record.  The lesions are recurrent, 
but no evidence suggests that they are constant.  In 
addition, the Board cannot characterize the lesions as 
"extensive," because the medical evidence, including many 
color photographs, show only a few of these lesions at a 
time.  Moreover, although the veteran has intermittent 
episodes of lesions on his arms and legs that are apparently 
a source of embarrassment, the Board fails to find any marked 
disfigurement.

The veteran and his representative have argued that his skin 
disorder has worsened since it was last rated.  The Board 
agrees with this characterization.  As stated above, his 
condition appears to currently involve more areas of his skin 
and to be more recurrent.  However, the increase in 
disability is not sufficient to warrant a disability rating 
in excess of 10 percent.  The law requires that the Board 
assign the disability rating that most nearly approximates 
the veteran's disability picture.  38 C.F.R. § 4.7  (1998).  
In this case, the Board finds that the veteran's skin 
disability most closely reflects a 10 percent disability 
rating under DC 7806.  38 C.F.R. § 4.118, DC 7806  (1998).

In light of the above, the veteran's claim for an increased 
rating is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected erythema annulare centrifugum, chronic, 
is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

